Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 8-37 are pending. Claims 5-7 have been cancelled.
The rejection of claims 6, 7 and 9 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in light of the amendments.

EXAMINER’S COMMENT
To expedite prosecution, it is suggested that withdrawn claims be cancelled, and that any claims encompassing withdrawn claims have them removed (e.g., claim 20 which is directed to both claim 1 and withdrawn claim 11).

Election/Restrictions
Applicant elected the invention of Group I directed to claims 1-10, 20 and 30-36, and the nucleotide sequences of SEQ ID NO: 173 and 174 and the amino acid sequence of SEQ ID NO: 135 with traverse (Applicant response dated 14 May 2021, p. 4, ¶ 1). 
Claims 2, 3, 8, 11-19 and 21-29 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
Claims 1, 4, 9-10, 20 and 30-37 are pending examined.

Drawings
The objections to the drawings are withdrawn in light of the amendments.

Specification
The objections to the specification are withdrawn in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 10, 20 and 30-36 REMAIN rejected, and claim 37 is NOW rejected, under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for making a synthetic polynucleotide comprising the sequence of SEQ ID NO: 173 or 174, does not reasonably provide enablement for making and using the genus of polynucleotides as claimed in animal feeds or to treat or prevent gastrointestinal infections in any animal species.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence 
Here, the claims broadly encompass a synthetic polynucleotide encoding an antagonist IL-10R peptide or an anti-IL-10 single domain antibody (IL-10 sdAB) comprising an amino acid sequence with as little as 90% sequence identity to SEQ ID NO: 135, animal feed comprising said genus of polynucleotides or methods for treating or preventing a gastrointestinal infection in an animal by administering said genus of polynucleotides. Therefore, the claims broadly encompass making and using a broad genus of polynucleotide structures encoding anti-IL-10 sdABs.
Meanwhile, the specification broadly defines IL-10 sdAB as an antibody that may bind to chicken IL-10 (e.g., see p. 15, ¶ 0065). Therefore, the claims broadly encompass a polynucleotide encoding an anti-IL-10 sdAB that may bind IL-10 in animals other than chicken and likewise may be used in feed or to treat GI infections in animals other than chickens (e.g., see p. 24, ¶ 0086; see also p. 27, ¶ 0094 bridging p. 25).
Likewise, the specification teaches that transgenic plants comprising the anti-IL-10 sdAB may modulate, stimulate or augment the immune system or response of an animal fed said plant, or may improve the GI physiology of an animal eating said plant.
However, the specification fails to provide the requisite guidance for predictably making and using the broad genus of polynucleotides encoding anti-IL-10 sdABs that retain functional activity for use in the methods as broadly claimed and outlined above.
et al, 2020, Nature Food, 1:199-126; see p. 120, col. 1).
Moreover, a polypeptide with as little as 90% identity to SEQ ID NO: 135 would have 12 amino acid substitutions relative to SEQ ID NO: 135. 
These polypeptides would encompass 1912 distinct protein variants, respectively. In the absence of guidance indicating where in the sequence of SEQ ID NO: 135 such variations can be sustained, and the fact that the specification fails to teach the particular structures that confer functional activity, undue trial and error experimentation would be required to make the claimed polynucleotides and antibodies that retain anti-IL-10 sdAB functional activity as claimed.
This lack of guidance is further compounded by the state of the art, which teaches that while IL-10 has been shown to inhibit the production of pro-inflammatory cytokines, it has also been shown to exhibit immunostimulatory activities and is a potent growth and differentiation factor (Walter, 2014, Curr Top Microbial Immunol, 380: 191-212; p. 191, ¶ 1; see also p. 3, ¶ 1).
Therefore, without teaching the domains or motifs within the genus of polynucleotide and amino acid sequences as claimed that confer anti-IL-10 sdAB functional activity, the skilled practitioner would be required to resort to undue trial and error experimentation to determine whether said sdABs could be predictably used, for 
The skilled practitioner would first turn to the instant specification for guidance in making, and in turn using, the broad genus of synthetic polynucleotides and amino acid sequences. However, the specification does not provide sufficient guidance for making and using the genus of sequences as claimed, and therefore fails to adequately teach the scope of the methods as claimed.
Moreover, the prior art is also lacking in examples of the structures of anti-IL-10 sdABs that confer functional activity to practice the methods as claimed, and, in fact, teaches that IL-10 does not predictably lead to enhanced growth in the genus of animals as encompassed by the instant methods.
Finally, said practitioner would turn to undue trial and error experimentation for making and using the polynucleotides and amino acid sequences as claimed. Therefore, in the absence of further guidance, undue experimentation becomes the burden of the practitioner.

Response to Arguments
Applicant traverses the rejection of the claims because the specification teaches how to select for sequences with 90% identity to SEQ ID NO: 135 that will bind to the amino acid of SEQ ID NO: 80 (Applicant response dated 08 November 2021, p. 14 and 15).
These arguments are not found to be persuasive because the claims do not require that the genus of amino acid sequences bind to SEQ ID NO: 80. Rather, the 
It is also noted that the claim still encompasses a broad genus of polynucleotide structures encoding at least one antagonist IL-10R peptide. Thus, even if the claims are amended as suggested with respect to the il-10 sdAB, the rejection as set forth above is still applied to claims that encompass polynucleotides encoding antagonists.

Claims 1, 4, 10, 20 and 30-36 REMAIN rejected, and claim 37 is NOW rejected, under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Instant claims 1, 4, 10, 20 and 30-37 are broadly drawn to a synthetic polynucleotide encoding an anti-IL-10 sdAB or wherein said antibody comprises an amino acid sequence with as little as 90% sequence identity to SEQ ID NO: 135 and is capable of binding to the amino acid of SEQ ID NO: 80, animal feed comprising said genus of polynucleotides or methods for treating or preventing a gastrointestinal infection in an animal by administering said genus of polynucleotides. Therefore, the claims broadly encompass a broad genus of polynucleotide structures encoding anti-IL-10 sdABs.

Likewise, the specification describes that transgenic plants comprising the anti-IL-10 sdAB may modulate, stimulate or augment the immune system or response of an animal fed said plant, or may improve the GI physiology of an animal eating said plant.
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
In the instant matter, the specification fails to describe a representative number of structures from the broad genus of polynucleotides encoding anti-IL-10 sdABs that retain functional activity for use in the methods as broadly claimed and outlined above (e.g., see also sequence search results which fail to describe a representative number of sequences having the sequence identity as required by the claims).
Specifically, the specification fails to describe the critical domains or motifs of the polynucleotide encoding the anti-IL-10 sdAB that confers functional activity. This et al, p. 120, col. 1). Thus, Applicant has also failed to describe that the species as encompassed by claim 6 are capable of binding to the amino acid of SEQ ID NO: 8.
Moreover, the claims encompass a polynucleotide encoding a polypeptide with as little as 90% identity to SEQ ID NO: 135 would have 12 amino acid substitutions relative to SEQ ID NO: 135. 
These polypeptides would encompass 1912 distinct protein variants, respectively. In the absence of describing where in the sequence of SEQ ID NO: 135 such variations can be sustained, and the fact that the specification fails to describe the particular structures that confer functional activity, the skilled practitioner would not be led to believe that Applicant possesses the genus of polynucleotides and amino acid sequences that retain functional activity and that can be used in the methods as claimed.
The failure of the specification to describe a structure/function correlation is further compounded by the state of the art, which describes that while IL-10 has been shown to inhibit the production of pro-inflammatory cytokines, it has also been shown to exhibit immunostimulatory activities and is a potent growth and differentiation factor (Walter, p. 191, ¶ 1; see also p. 3, ¶ 1).
Therefore, without describing the domains or motifs within the genus of polynucleotide and amino acid sequences as claimed that confer anti-IL-10 sdAB functional activity, the skilled practitioner would not be of the opinion that Applicant 
Given the lack of written description in the specification with regard to the polynucleotides and amino acid sequences as broadly claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments 
Applicant traverses the rejection of the claims for the reasons as set forth above. Therefore, Applicant’s arguments have been addressed supra in Section 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 20 and 30-36 REMAIN rejected, under 35 U.S.C. 103 as being unpatentable over Sand et al (2016, Poultry Science, 95:439-446) in view of Tschofen et al (2016, Annu. Rev. Anal. Chem., 9:271-94) and Rothwell et al (2004, Journal of Immunology, 173:2675-2682) and Otvos Jr et al (2014, Frontiers in Chemistry, 2:1-4).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 20 and 30-36 are drawn to a transgenic plant comprising a synthetic polynucleotide encoding at least one antagonist IL10R peptide wherein the plant is corn, animal feed comprising said transgenic plant and a method of treating a GI infection in a chicken caused by E. tenella, acervuilna and maxima by administering said plant and wherein said treatment enhances growth of the animal.
Sand et al teaches that anti-IL-10 reduces growth rate depression due to Eimeria infection in broiler chickens and can be used to improve chick growth as encompassed by instant claims 20 and 30-36 (see Abstract; see Table 1; see also Discussion section).
Thus, while Sand et al reasonably teach, suggest and provide motivation for using anti-IL-10 antibodies in animal feed and methods to treat GI infections in chickens, Sand et al does not suggest doing so by using transgenic plants or sdABs.
However, Tschofen et al teach that antibodies have been produced in plants, and in particular corn, and that their production may be used in food processing as encompassed by instant claims 1, 10 and 20 (p. 280, ¶ 4 and 5). Production of antibodies in plants has numerous benefits, and VHH antibodies which are sdABs can also be produced as the instant specification teaches at ¶ 0054 (e.g., p. 272, ¶ 3; see also p. 279, ¶ 2).
Similarly, Otvos Jr. et al teach that it was known in the art that high specificity and low toxicity of peptide drugs derive from their extremely tight binding to their targets that 
Rothwell et al teach that it was known in the art that IL-10 is known to be involved in the immune response to E. maxima, the cause of Coccidiosis, an economically important disease for the poultry industry (see Abstract; see also p. 2675, col. 2).
Therefore, prior to the effective filing date of the instant invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Sand et al by producing anti-IL-10 sdABs in transgenic corn as opposed to merely feeding the antibody because the art, such as Tschofen et al, recognizes the benefits of using transgenic plants to provide sdABs in feed.
One would have found it prima facie obvious to use antagonist peptides as opposed to antibody because it is merely a design choice where one polynucleotide is substituted with another and which performs the same function to prevent Coccidiosis.
One would have a reasonable success in doing so because the art teaches that anti-IL-10 can be predictably used to enhance growth in chickens and is involved in the immune response to E. maxima, the cause of the economically important disease Coccidiosis.

Response to Arguments 
Applicant traverses the rejection of the claims because the prior art references do not teach or suggest transgenic plants including a synthetic polynucleotide encoding an anti-IL-10 single domain antibody (Applicant response dated 08 November 2021, p. 16).

Applicant traverses the rejection of the claims arguing against the references individually (Applicant response dated 08 November 2021, p. 16, last ¶ through p. 18).
However, this argument is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections 
Claim 9 is objected to as being dependent upon a rejected base claim, but appears to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662